Citation Nr: 0602083	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-26 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder, including bipolar disorder.

2.	Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1986 to 
October 1989 and from February 1992 to June 2002.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for 
degenerative joint disease of the left knee and assigned an 
initial 10 percent evaluation retroactively effective from 
June 26, 2002.  The RO denied service connection for a right 
knee disorder, status-post partial meniscectomy, and for an 
acquired psychiatric disorder inclusive of bipolar disorder.  
The veteran appealed the denials of service connection, as 
well as the initial rating assigned for his left knee 
disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

In a more recent March 2004 rating decision, the RO granted 
service connection for a right knee disability, status-post 
partial meniscectomy, and assigned an initial noncompensable 
(i.e., 0 percent) rating retroactively effective from June 
26, 2002.  The veteran did not appeal either the initial 
rating or effective date assigned for his right knee 
disability, so this claim has been resolved.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (distinguishing claims 
for a higher initial rating from those involving service 
connection).  

The Board will decide the veteran's claim for a higher 
initial rating for the degenerative joint disease affecting 
his left knee.  His remaining claim, however, for service 
connection for an acquired psychiatric disorder inclusive of 
bipolar disorder, must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify him if further 
action is required on his part concerning this latter claim.


FINDINGS OF FACT

1.	The veteran has received comprehensive notice as to the 
evidence required to substantiate the claim for a higher 
initial rating for degenerative joint disease of the left 
knee, including whose responsibility - his or VA's, it was 
to obtain supporting information and evidence.  Moreover, all 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.  

2.	Since June 26, 2002, the degenerative joint disease in the 
veteran's left knee has been manifested by no worse than left 
knee flexion to 100 degrees and extension to 0 degrees, with 
no objective indication of pain or other symptoms associated 
with functional loss.  


CONCLUSION OF LAW

The criteria are not met for an initial evaluation higher 
than 10 percent for degenerative joint disease of the left 
knee.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261 and 5257 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The record reflects that sufficient measures have been taken 
in order to provide comprehensive VCAA notice, in accordance 
with the legal provisions set forth above.  In a July 2002 
letter, the RO informed the veteran of the recent enactment 
of the VCAA, and notified him as to the information and 
evidence not of record that was necessary to substantiate the 
claim.  This letter further notified him with regard to the 
mutual obligation between he and VA to obtain pertinent 
evidence, and clarified the specific kind of information and 
evidence that he was expected to provide.  See Quartuccio, 16 
Vet. App. at 186-87.  

In a subsequent letter dated in September 2003, the RO again 
informed the veteran that it would attempt to obtain any 
relevant medical records from private treatment providers on 
his behalf, and to this end, enclosed copies of VA Form 21-
4142 (Authorization and Consent to Release Information) for 
him to complete in order to request any available records.   



Additional pertinent notice documents sent to the veteran in 
connection with his claim for increase include the May 2003 
statement of the case (SOC) and December 2003 supplemental 
statement of the case (SSOC).  The May 2003 SOC, in 
particular, included citation to the applicable rating 
criteria for rating musculoskeletal disabilities involving 
the knee, as well as 38 C.F.R. § 3.159, the regulation that 
sets forth the procedures by which VA will assist a claimant 
in the development of a claim for compensation benefits.  

The above correspondence issued to the veteran, especially 
when considered collectively, satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II.  However, there was no reference in any of 
these documents to the specific language of the "fourth 
element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).



Here, although neither the July 2002 or September 2003 
letters to the veteran contained the precise language 
specified in 38 C.F.R. § 3.159(b)(1), the Board finds that 
the veteran was otherwise fully notified of the need to give 
VA any evidence pertaining to his claim.  The July 2002 VCAA 
letter requested that he inform the RO about any additional 
information or evidence that he wanted it to attempt to 
obtain on his behalf.  So a more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (Requesting additional 
evidence supportive of the claim rather than evidence that 
pertains does not have the natural effect of producing 
prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

In this instance, the July 2002 VCAA notice letter was issued 
to the veteran four months prior to the November 2002 rating 
decision that granted service connection for degenerative 
joint disease, left knee, with an initial 10 percent 
evaluation.  While the July 2002 correspondence referred to 
the veteran's then-pending claim for service connection for a 
left knee disability, it nonetheless provided timely notice 
with regard to the issue of the propriety of the initial 10 
percent disability rating for this condition.  Note that this 
matter originated from the veteran's expression of 
disagreement with the initial evaluation assigned for 
degenerative joint disease, left knee, and consequently the 
question of the appropriate evaluation for this disability 
represents a "downstream" issue from the RO's September 
2003 decision.  So the July 2002 VCAA letter appropriately 
provided timely notice in this case.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (Under 38 U.S.C. § 7105(d), upon receipt of a 
[NOD] in response to a decision on a claim, the [RO] must... 
issue a [SOC] if the action does not resolve the disagreement 
either by grant of the benefits sought or withdrawal of the 
[NOD].  If, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a [NOD] that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a [SOC] if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.)

The subsequent September 2003 notice, dated almost one-year 
after the November 2002 rating decision on appeal, was not in 
accordance with the sequence of events outlined in Pelegrini 
II with regard to what will constitute timely VCAA notice.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
This notwithstanding, following the issuance of the above-
noted September 2003 correspondence, the veteran had ample 
opportunity to respond with supporting evidence and/or 
argument prior to the RO's issuance of the December 2003 SSOC 
continuing the denial of his claim.  In October 2003, the 
veteran submitted a VA Form 21-4142 that identified 
additional sources of private treatment records that had not 
yet been obtained from physicians at a clinic associated with 
the University of Pittsburgh, and the RO subsequently 
obtained records from this source, dated from June 2001 to 
June 2003.

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  In this respect, the RO has obtained the veteran's VA 
outpatient and hospitalization records, and records from 
numerous private physicians.  The RO has also arranged for 
the veteran to undergo VA examination in connection with the 
claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran has submitted recent treatment 
records, and various personal statements.  He has not at any 
point requested the opportunity to testify at a hearing in 
support of his claim.  38 C.F.R. § 20.700(a).

The record reflects that the veteran during an October 2002 
VA psychiatric examination reported that he had recently been 
approved for an award of disability benefits from the Social 
Security Administration (SSA), and that the actual receipt of 
this award was being held up for one or more administrative 
reasons.  But there is nothing to suggest that records from 
the SSA pertaining to this decision would have any bearing 
upon the outcome of the claim being decided herein.  The 
issue presented with regard to this claim is the severity of 
his left knee degenerative joint disease since June 2002, and 
the adjudication of this issue is based upon medical findings 
in accordance with the applicable rating criteria, which have 
generally been addressed through a VA orthopedic examination 
also conducted in October 2002.  In any event, the veteran 
has submitted, and the RO has also obtained on his behalf, 
numerous private treatment records concerning the left knee 
disability, and there is no indication that any further 
relevant medical records would be available from his SSA 
file.  Thus, the Board may still proceed with its 
consideration of the above matters, notwithstanding that his 
SSA records are not currently associated with the claims 
file.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Note also that, while the veteran submitted additional 
evidence directly to the Board in July 2004 without a waiver 
of RO jurisdiction, the portion of this evidence that 
directly concerns his claim for increase (consisting of 
copies of his service medical records (SMRs) and a letter 
from a private treating physician) is duplicative of evidence 
the RO has already had the opportunity to consider.  Thus, 
the Board need not send this evidence to the RO for initial 
review, before considering it with reference to the claim on 
appeal.  See 38 C.F.R. § 20.1304(c) (2005).



In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2005).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2005).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2005).

The degenerative joint disease in the veteran's left knee 
initially has been evaluated at the 10-percent level 
effectively since June 26, 2002, the effective date of the 
grant of service connection for this disability, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-
5260, for traumatic arthritis rated on the basis of 
limitation of leg flexion.   

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis, 
substantiated by x-ray findings, will be rated under DC 5003 
as degenerative arthritis.  DC 5003, in turn, provides that 
degenerative arthritis will be rated on the basis of 
limitation of motion of the specific joint or joints involved 
-- in this case, the rating criteria for limitation of the 
motion of the knee is found at DCs 5260 and 5261, for flexion 
and extension, respectively.  When however, limitation of 
motion at the joint(s) involved is noncompensable, a 10 
percent rating is warranted nonetheless for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under this diagnostic code.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but only x-ray evidence of involvement of two or more 
major joints or minor joint groups, a 10 percent rating is 
assigned.  A 20 percent rating is assigned where the above is 
present, but with occasional incapacitating exacerbations.

DC 5260 provides that a noncompensable (i.e., 0 percent) 
rating is assigned when flexion is limited to 60 degrees.  A 
10 percent rating requires flexion limited to 45 degrees, a 
20 percent rating requires flexion limited to 30 degrees, 
and a 30 percent rating is warranted for flexion limited to 
15 degrees.

DC 5261 provides that a noncompensable rating is warranted 
when extension is limited to 5 degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees, a 20 
percent rating requires extension limited to 15 degrees, a 
30 percent rating requires extension limited to 20 degrees, 
a 40 percent rating is assigned for extension limited to 30 
degrees, and a maximum 50 percent rating is assigned when 
extension is limited to 45 degrees.   

In VAOGPREC 9-04 (September 17, 2004), VA's Office of 
General Counsel determined that flexion (a retrograde 
motion) in bending the leg and extension (a forward motion) 
in straightening the leg, while involving limitation of 
motion along the same plane, nonetheless serve different 
functional roles such that they are not duplicative or 
overlapping, and that separate ratings may be assigned for 
limitation of knee flexion (DC 5260) and for limitation of 
knee extension (DC 5261) without violation of the rule 
against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes.  

Where there is other impairment of the knee, involving 
recurrent subluxation or lateral instability, a 10 percent 
evaluation may be assigned where the resulting 
disability is slight.  A 20 percent evaluation will be 
assigned for moderate disability, and 30 percent for severe 
disability.  38 C.F.R. § 4.71a, DC 5257.
The Office of General Counsel has held a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
See, too, Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In 
order for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on 
x-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable, but must at 
least meet the criteria for a 
zero-percent rating.  VAOPGPREC 9-98 (August 14, 1998).  A 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  Id.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001). 


Legal Analysis

The medical evidence of record does not support the 
assignment of an initial rating higher than 10 percent for 
the degenerative joint disease in the veteran's left knee, at 
any time since the June 26, 2002 effective date of the grant 
of service connection for this disability.

The 10 percent evaluation presently in effect has been 
assigned on the basis of limitation of motion -- 
specifically, for limitation of leg flexion under DC 5260.  
The veteran would need to demonstrate limitation of flexion 
to at least 30 degrees in order to obtain the next higher 
available rating of 20 percent under this DC.  
In the alternative, a 10 percent evaluation would be 
warranted under DC 5261 if it is shown that he has leg 
extension limited to 10 degrees, and thus, a possible 
separate rating in addition to that already assigned on the 
basis of limitation of flexion.  See VAOGPREC 9-04 (September 
17, 2004).

Here, though, there is no objective basis for a higher rating 
under either of the above diagnostic codes that involve 
limitation of motion.  In the most comprehensive discussion 
of the veteran's left knee disability in this case, 
presented in the report of an October 2002 VA orthopedic 
examination, he was noted to complain of pain in the left 
knee at a level of 5 on a scale of 1 to 10.  The pain was on 
a daily basis, and precipitating factors were climbing steps 
and standing for extended periods of time.  He reported that 
activities of daily life were independent, although he did 
need to use a cane at times because of an antalgic gate.  The 
vastus medialis quadriceps muscle had some mild atrophy on 
the left side.  He demonstrated left knee flexion to 100 
degrees, and extension to 0 degrees.  The patella was freely 
mobile.  There were no popliteal space abnormalities.  There 
was no pain down the shins, or in the distal leg.  
The diagnosis was a mild degree of degenerative joint 
disease.   

In a more recent January 2003 treatment record from Dr. C. 
Bennett, a private physician, it was observed that the 
veteran was status-post a left lateral meniscus transplant, 
and was making progress.  On physical examination, he had 
full range of motion.  He had no effusion, and his gait was 
excellent.  The report of a June 2003 follow-up consultation 
indicates that he continued to have full range of motion.  
There was no effusion, and quadriceps tone was fair.  
Neurovascular examination was normal.   

The medical findings referenced above do not appear to 
warrant even the minimum compensable rating of 10 percent 
based on limitation of motion under either DC 5260 (flexion) 
or 5261 (extension).  And indeed the 10 percent initial 
evaluation the RO has already assigned is meant to take into 
account the functional impairment attributable to the 
degenerative arthritis (substantiated by x-ray findings) 
with, as here, only a noncompensable level of limitation of 
motion in accordance with DC 5003.  In addition, while the 
examiner noted some mild atrophy to the left quadriceps 
muscle, there is no definitive evidence that this condition 
is incidental to the veteran's service-connected left knee 
disability; and assuming even that it is due to his knee 
condition, there is nothing to suggest that it involves any 
further degree of functional limitation than that already 
contemplated in the current 10 percent rating.

Furthermore, the provisions of DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), and 38 C.F.R. §§ 4.40 and 4.45, for 
consideration of functional loss (involving pain, 
fatigability, incoordination and other factors) in evaluating 
a disability based upon limitation of motion, do not provide 
support for a higher evaluation in this instance.  As 
indicated above, on examination in October 2002 the veteran 
complained of pain and functional limitation resulting from 
his left knee disability, however, the examiner did not 
objectively note the presence of any left knee pain or 
discomfort.  He also made the observation that there was no 
apparent pain down the shins, or in the distal leg.  While it 
is conceivable that the examiner could have provided a more 
definitive statement as to the effect of any functional loss 
upon limitation of motion, including whether there was 
additional loss of range of motion, the pertinent findings as 
to left knee range of motion are not even in proximity to 
that which would warrant the next higher disability rating -- 
again, for either flexion limited to 30 degrees or extension 
limited to 10 degrees.  The veteran's range of motion, 
on both flexion and extension, far exceeds the requirements 
for a rating higher than 10 percent.  And, again, this is 
true even considering the effects of his degenerative joint 
disease (i.e., arthritis).  Consequently, a more in-depth 
analysis of functional loss than already obtained, in 
accordance with the factors specified under DeLuca, 8 Vet. 
App. at 204-7 and 38 C.F.R. §§ 4.40 and 4.45, would not 
likely be useful in determining whether an increased 
evaluation is warranted for limited motion.  In this regard, 
note also that the private treatment reports dated through 
June 2003 reflect "full" range of motion, with no 
indication of any ongoing pain or other apparent functional 
limitation.  So based upon consideration of limitation of 
motion, the veteran's left knee disability does not warrant 
an initial rating in excess of 10 percent.

There is also no basis for assignment of a separate 
evaluation for the veteran's knee disability under DC 5257, 
for other impairment of the knee involving recurrent 
subluxation or lateral instability.  As previously mentioned, 
under VAOPGCPREC 23-97 a claimant may receive separate 
disability ratings for arthritis and instability of the knee 
when appropriate under the circumstances of that case.  In 
the present case, however, the veteran has not met the 
prerequisite for assignment of separate ratings as described 
above of at least a zero-percent rating under either DCs 5260 
or 5261 (i.e., flexion limited to 60 degrees; and extension 
limited to 5 degrees).  See VAOPGPREC 9-98 (August 14, 1998).  
In any event, the October 2002 VA examiner indicated the 
veteran had a stable ligamentous examination, and that no 
laxity or pop of the left knee was elicited.  Accordingly, a 
separate rating is not available due to consideration of any 
distinct left knee impairment that consists of subluxation 
and/or instability.

In addition to the schedular criteria for musculoskeletal 
disabilities of the knee under the VA rating schedule, the 
Board has considered the potential application of the various 
other provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extraschedular 
evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  But the veteran has not shown that his service-
connected degenerative joint disease of the left knee has 
caused him marked interference with employment, meaning above 
and beyond that contemplated by his current schedular rating, 
or necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(2).  See Bagwell v. Brown,        9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For these reasons, the Board has determined that the claim 
for an initial evaluation higher than 10 percent for 
degenerative joint disease of the left knee must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in his favor.  
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Furthermore, the veteran cannot receive a "staged" rating 
under Fenderson, either, because this disability has not 
become more pronounced in severity since the effective date 
of the grant of service connection.


ORDER

The claim for an initial rating higher than 10 percent for 
degenerative joint disease of the left knee is denied.




REMAND

As mentioned, the VCAA became effective on November 9, 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
This law eliminated the requirement of submitting a well-
grounded claim and set forth the procedures by which VA will 
assist a claimant with the evidentiary development of his 
claim.  
As also alluded to earlier, under the VCAA and its 
implementing regulations, it is imperative that VA notify the 
claimant and the claimant's representative as to any 
information and evidence not previously provided to the 
Secretary that is necessary to substantiate the claim, and 
moreover, as to what portion of the evidence VA will seek to 
provide, and what part, if any, VA will attempt to obtain on 
his behalf.  38 U.S.C.A. § 5103(a) (West 2002).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

A review of the veteran's claims file indicates that, while 
the RO sent him a VCAA notice letter dated in July 2002, this 
pertained solely to his then-pending claim for service 
connection for a left knee disability.  This correspondence 
also included a provision stating that the RO had recently 
received his informal claim for service connection for 
bipolar disorder, and that he should complete and return the 
enclosed VA Form 21-4138 if he wished to file a formal claim 
for this condition.  So the July 2002 letter without question 
did not provide him with sufficient notice of the VCAA and 
its attendant duty to notify and assist provisions, as it 
involved his claimed psychiatric disability.  This claim, 
therefore, must be remanded to the RO (via the AMC) to 
correct this procedural due process problem, by providing him 
with a VCAA notice letter that specifically concerns this 
claim.

Further development of the evidence is also warranted for the 
reasons identified below.  The first such development action 
that is warranted pertains to the report of an October 2002 
VA examination that generally discounted the claimed 
relationship between a psychiatric disability and service, 
and the subsequent receipt of additional treatment records 
regarding the veteran's psychiatric history.  In the October 
2002 examination report, it was noted that his claims file 
had been reviewed, and that during service he underwent 
evaluation by a military psychiatrist, who diagnosed 
alcoholism.  The veteran was also evaluated by a private 
psychologist during service and received a diagnosis of 
bipolar disorder.  Following a mental status examination, the 
VA examiner diagnosed polysubstance dependence, chronic, 
severe, currently in short-term remission; and mixed 
personality disorder with narcissistic, borderline, and anti-
social aspects.  The examiner observed that there was 
insufficient evidence, historically or clinically, to justify 
a diagnosis of bipolar disorder at that time.  He further 
stated that the emotional lability, disturbed personal 
relationships and impulsive behavior the veteran had 
experienced during service were consistent with a personality 
disorder (a condition for which service connection generally 
may not be granted, except in limited circumstances due to 
aggravation by superimposed disease or injury in service, in 
accordance with VAOPGCPREC 82-90 (July 18, 1990)).  See also 
38 C.F.R. §§ 3.303(c), 4.9 (2005).

Thereafter, the veteran submitted a January 2004 letter from 
a private treating psychiatrist stating that she had treated 
the veteran since July 2002 for a diagnosis of bipolar 
disorder, mixed state.  She further indicated that, because 
of this condition, the veteran could have underlying mood 
instability creating problems with employment and other 
areas, and that he continued to receive treatment for this 
disorder.  Also submitted was a copy of a May 2004 report 
from this medical provider that noted a diagnosis of bipolar 
disorder, with a recommendation under the category of 
functional limitations that he attempt to avoid stress.

These recent medical records provide competent evidence of 
treatment for bipolar disorder since at least the date of the 
veteran's discharge from service in June 2002, and the 
October 2002 VA examiner did not have the opportunity to 
review this additional information at the time he evaluated 
him.  Accordingly, on remand, a supplemental opinion should 
be obtained from this psychiatrist with regard to the current 
diagnosis and likely etiology of a psychiatric disorder, 
including bipolar disorder, following his consideration of 
the most recent medical evidence added to the claims file.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

Additionally, during the October 2002 examination, the 
veteran reported that he had recently been approved for an 
award of disability benefits from the SSA, and that the 
receipt of this award was being "held up" because of one or 
more administrative reasons related to his psychiatric 
condition at that time. The SSA administrative decision to 
award benefits as well as copies of the medical records 
underlying this decision may contain information relevant to 
the veteran's claimed bipolar disorder.  The RO has not yet 
made any attempt to obtain the pertinent records from the 
SSA.  Hence, these records must be obtained and associated 
with the claims file.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) (VA's duty to assist includes obtaining 
records from the SSA, and giving it appropriate consideration 
and weight in its adjudication of the matter under 
consideration).  See also Woods v. Gober, 14 Vet. App. 214, 
222 (2000).  

The record also includes the June 2002 report of the 
veteran's hospitalization at the Butler VA Medical Center 
(VAMC).  An August 2005 statement from the veteran 
(originally sent as correspondence to his member of Congress 
in reference to the present appeal) notes that he continued 
to receive treatment at this facility for a mental health 
condition.  While the veteran's claim is on remand, the RO 
should attempt to obtain any additional pertinent treatment 
records from the above medical facility.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

As a final point, sending the case back to the RO (via the 
AMC) also will give the agency of original jurisdiction an 
opportunity to consider the January 2004 psychiatrist's 
letter and associated treatment records that the veteran 
submitted directly to the Board in July 2004, without a 
waiver of RO consideration for this evidence.  See 38 C.F.R. 
§ 20.1304(c) (2005).



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:
	
1.	Prior to any further adjudication of 
the claim for service connection for an 
acquired psychiatric disorder, 
inclusive of bipolar disorder, send the 
veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  
This correspondence must provide him 
with notice as to any information, and 
any medical or lay evidence, not 
previously provided to VA that is 
necessary to substantiate this claim.  
Also apprise him of the evidence he is 
responsible for obtaining and 
submitting, and the evidence VA will 
obtain on his behalf, and request that 
he submit any additional evidence in 
his possession that pertains to this 
claim. 

2.	Obtain all documents pertaining to 
the veteran's claim for disability 
benefits with the SSA, and associate 
these documents with his claims folder.  
These records should include copies of 
any decision on the claim for 
disability benefits, as well as any 
medical records used to make the 
determination of entitlement to such 
benefits, any hearing transcripts, etc.

3.	As well, obtain all additional VA 
hospitalization and outpatient records 
from the Butler VAMC dated since June 
2002, and associate these records with 
the   claims file.  



4.	If possible, arrange for the 
psychiatrist who previously examined 
the veteran in October 2002 to provide 
an addendum to that evaluation.  It is 
requested that this psychiatrist again 
review the relevant evidence in this 
case, including the more recently 
received January 2004 letter and May 
2004 report from the private 
psychiatrist treating the veteran.  The 
VA psychiatrist is then asked to 
provide an opinion as to whether it is 
at least as likely as not 
(i.e., 50 percent or greater 
probability) either that the veteran 
has a current psychiatric disorder 
(including, but not limited to, bipolar 
disorder) that is etiologically related 
to his military service or that a 
psychiatric condition involving a 
psychosis was manifested to at least a 
compensable degree within one-year of 
discharge from service.  Additionally, 
if the current diagnosis is limited to 
a personality disorder and that 
disorder was also present during 
military service, the examiner should 
comment on whether this condition 
underwent any aggravation therein as 
the result of superimposed disease or 
injury.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a 
psychologist/psychiatrist equally 
qualified to make this determination.  
(Note:  if the latter situation arises, 
this may require having the veteran 
reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  
It is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims 
folder, including a copy of this 
remand.  The examiner must note in the 
addendum that he or she has reviewed 
the claims file.

5.	Review the claims file.  If any 
development is incomplete, including if 
the supplemental medical opinion does 
not contain sufficient findings 
responsive to the questions posed, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

6.	Then readjudicate the veteran's claim 
for service connection for an acquired 
psychiatric disorder, inclusive of 
bipolar disorder, in light of the 
additional evidence obtained.  If this 
claim is not granted to his 
satisfaction, prepare a SSOC and send 
it to him and his representative.  Give 
them time to respond before returning 
the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


